  Case: 5:19-cv-00275-DCR Doc #: 16 Filed: 10/28/19 Page: 1 of 2 - Page ID#: 55



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

  LORI EHRLER,                                     )
                                                   )
             Plaintiff,                            )       Civil Action No. 5: 19-275-DCR
                                                   )
  V.                                               )
                                                   )
  LIFE INSURANCE COMPANY OF                        )                   ORDER
  NORTH AMERICA,                                   )
                                                   )
             Defendant.                            )

                                       ***   ***   ***   ***

        The parties have tendered a proposed agreed order of dismissal, docketed a motion,

indicating that all claims in this matter have been resolved. [Record No. 15] Being sufficiently

advised, it is hereby

        ORDERED as follows:

        1.        The parties’ proposed agreed order, docketed as a motion [Record No. 15], is

GRANTED.

        2.        Plaintiff Lori Ehrler’s claims against Defendant Life Insurance Company of

North America, are DISMISSED, with prejudice.

        3.        The settling parties shall bear their respective costs, expenses and attorney’s

fees.

        4.        This matter is DISMISSED and STRICKEN from the Court’s docket.




                                                -1-
Case: 5:19-cv-00275-DCR Doc #: 16 Filed: 10/28/19 Page: 2 of 2 - Page ID#: 56



    Dated: October 28, 2019.




                                    -2-
